DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 have been entered.


Response to Arguments
The amendments and arguments filed 4/8/2021 have been entered and made of record, and have been considered. However, New grounds rejection are applied to the amended claims further in view of  Perna (US 20150098630 A1) because of the amendments to the independent claims:
Perna teaches obtaining an iris code from the captured face image (see Perna: e.g., --the information content of the resulting code will vary depending on the characteristics of input image 101.  The code generated by the coding processor 104 representing the input image 101--, in [0034]-[0035]),
shifting the iris code based on a difference between the tilted angle and the rotational angle (see Perna: e.g., --performs alignment by performing local shifting or warping of the code….a "barrel shift" algorithm is employed to perform the alignment.--, in [0036]; also see: --the method 400 corrects for effects of optical distortion due to 
comparing the shifted iris code with a pre-registered iris code (see Perna: e.g., --compares the aligned codes to determine whether a match exists.  If a match is found, the matching processor returns matched iris data 108.--, in [0036]-[0037]); and,
authenticating the user based on a result of the comparing (see Perna: e.g., --The matched iris data 108 may be used in many instances, for example, to authorize financial transactions.--, in [0036]-[0037]).
	Kim’192 (as modified by Kim’996) and Perna are combinable as they are in the same field of endeavor: user authentication based on the facial images, and particularly of eye and iris  information. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim’192’s (as modified by Kim’996) method using Perna teachings by including obtaining an iris code from the captured face image; shifting the iris code based on a difference between the tilted angle and the rotational angle; comparing the shifted iris code with a pre-registered iris code; and  authenticating the user based on a result of 
	
	Therefore, claims 1-4, 6-14, and 16-20 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM; Sangyong (US 20180144192 A1, referred thereinafter as .
Re Claim 1, Kim’192 discloses a method of authenticating a user of an electronic apparatus (see Kim’192: e.g., --authentication methods for authenticating a user of a terminal have been applied to such terminals.  For example, user authentication may be executed using biometric information, and the biometric information may include fingerprint information, iris information, and the like. [0007] Meanwhile, when the user is authenticated by iris recognition (iris recognition or iris authentication), an authentication rate (or an iris recognition rate) is affected by various factors such as a performance of a camera, surrounding environments, and the like.--, in [0006]-[0007]; and, --the sensed wearable device is a device which is authenticated--, in [0079]), the method comprising:
capturing a face image of the user (see Kim’192: e.g., --a mobile terminal capable of capturing an iris-related image used for iris recognition (or iris scanning) in an optimized manner, and a control method thereof.--, in [0010]-[0014]);
Kim’192 however does not explicitly teach of obtaining a tilted angle of a face of the user based on analysis of the face image,
Kim’996 teaches obtaining a tilted angle of a face of the user based on analysis of the face image (see Kin’996: e.g., -- the device 100 may detect a direction of the face in the image, and determine whether the direction satisfies a reference direction.  For example, the device 100 may calculate a yaw direction, a tilt direction, and a roll direction of the face from the image.  The reference direction may be a direction captured when the face of the image is looking at a camera straight.--, in [0023]-[0024]);
Kim’192 and Kim’996 are combinable as they are in the same field of endeavor: user authentication based on the facial images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim’192’s method using Kim’996’ teachings by including obtaining a tilted angle of a face of the user based on analysis of the face image to Kim’192’s relative tilt angle  analysis between user’s face and camera posture {see Kim’192 [0021]-[0022]}  and  in order to determine whether the direction satisfies a reference direction.  For example, the device may calculate a yaw direction, a tilt direction, and a roll direction of the face from the image (see Kim’996: e.g. in [0023]-[0024]);
Kim’192 as modified by Kim’996 further disclose obtaining a rotational angle of the electronic apparatus (see Kim’192: e.g., -- a sensing unit configured to sense a posture of the main body, and a controller configured to capture the image, in response to the main body being tilted by a preset tilt, in a state where an iris-related image is output in the image.--, in [0021]-[0022], and, -- the controller 180 may determine a tilted degree (tilt) of the main body based on an angle between a virtual line 11 corresponding to the gravitational direction and a virtual line 12 corresponding to the lengthwise direction of the main body.  For example, assuming that the angle between 11 and 12 is .theta., the controller 180 may capture the image 300, in response to the main body being tilted to correspond to a preset tilt (i.e., when an angle between 11 and 12 is .theta.), in a state where the iris-related image 310b is output in the image 300 received through the camera 121.--, in [0284]);
although  Kim’192 as modified by Kim’996 teaches obtaining an iris code from the captured face image, and comparing the iris code with a pre-registered iris code; and authenticating the user based on a result of the comparing (see Kim’192: e.g., -- the iris recognition function may be a function of performing user authentication by encoding an iris pattern into an iris code using an iris image, and comparing the iris pattern with an iris code prestored in a memory or an external server (since an iris recognition algorithm of encoding an iris pattern into an iris code using an iris image and a method of performing user authentication by comparing iris codes--, in [0172], [0175], [0179]-[0185], and, -- the controller 180 may capture (store or acquire) different iris-related images 610a, 610b, 610c, and 610d.  In addition, the controller 180 may generate iris-related information (e.g., an iris code) for each of the different iris-related images 610a, 610b, 610c, and 610d, and use the iris-related information upon scanning the iris later.--, in [0223]);
Kim’192 as modified by Kim’996 however do not explicitly disclose shifting the iris code based on a difference between the tilted angle and the rotational angle,
Perna teaches obtaining an iris code from the captured face image (see Perna: e.g., --the information content of the resulting code will vary depending on the characteristics of input image 101.  The code generated by the coding processor 104 representing the input image 101--, in [0034]-[0035]),
shifting the iris code based on a difference between the tilted angle and the rotational angle (see Perna: e.g., --performs alignment by performing local shifting or warping of the code….a "barrel shift" algorithm is employed to perform the alignment.--, in [0036]; also see: --the method 400 corrects for effects of optical distortion due to viewing through the tilted cornea--, in [0057]-[0060], and, --The modified algorithm employed by the alignment module 702 barrel shifts the iris codes being compared and also locally aligns the iris codes to each other to compensate for inaccuracies in iris image normalization due to uncorrected optical distortion or complexities of iris dilation and contraction.  The local alignment function, performed by alignment module 702, allows compensation for distortions in the input iris image that are not uniform across the iris.  This is accomplished by shifting local regions of the code to bring them into more accurate alignment with corresponding regions of the reference code--,  [0074]-[0080]);
comparing the shifted iris code with a pre-registered iris code (see Perna: e.g., --compares the aligned codes to determine whether a match exists.  If a match is found, the matching processor returns matched iris data 108.--, in [0036]-[0037]); and,
authenticating the user based on a result of the comparing (see Perna: e.g., --The matched iris data 108 may be used in many instances, for example, to authorize financial transactions.--, in [0036]-[0037]).
Kim’192 (as modified by Kim’996) and Perna are combinable as they are in the same field of endeavor: user authentication based on the facial images, and particularly of eye and iris  information. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim’192’s (as modified by Kim’996) method using Perna teachings by including obtaining an iris code from the captured face image; shifting the iris code based on a difference between the tilted angle and the rotational angle; comparing the shifted iris code with a pre-registered iris code; and  authenticating the user based on a result of the comparing to Kim’192 (as modified by Kim’996)’s relative tilt angle  analysis between user’s face and camera posture {see Kim’192 [0021]-[0022]}  and  in order to compensate for inaccuracies in iris image normalization due to uncorrected optical distortion (see Perna: e.g. in in [0036]-[0037], [0057]-[0060] and, [0074]-[0080]);

Re Claim 2, Kim’192 as modified by Kim’996 and Perna further disclose wherein the obtaining of the tilted angle comprises obtaining the tilted angle based on a degree of tilt between center points of iris images respectively corresponding to a left eye and a right eye in the face image (see Kim’192: e.g., Fig. 4, and, -- the controller 180 may extract at least one area, which includes an image corresponding to the user's eye, of the entire image 400 received through the camera.  The controller 180 may track the at least one area including the image corresponding to the user's eye even if the terminal is moved by an external force or screen information included in the image is changed in response to the user's movement. [0210] Images 420a and 420b corresponding to the at least one area may include the image corresponding to the user's eye (or an iris-related image). [0211] Then, the controller 180 may extract one (e.g., 420b) of the images 420a and 420b corresponding to the at least one area including the image corresponding to the user's eye and output the extracted image 420b on a partial area R1c of the display area of the display unit 151. --, in [0209]-[0212], and [0284]; and also see Kim’996: e.g., -- the device 100 may determine whether a face is looking at a camera straight, as opposed to looking to the left or the right.--, [0253]-[0254]).

Re Claim 3, Kim’192 as modified by Kim’996 and Perna further disclose wherein the obtaining of the tilted angle comprises obtaining feature points of the face based on the face image, and obtaining the tilted angle based on a degree of tilt of a polygon acquired from the feature points (see Kim’996: e.g., --the device 100 may compare the representative face image or the facial feature point information with the face image, and determine to which identifier the face image belongs.--, in [0326], and [0346], and,  -- detect a face region of a person from the input image, and extract a location of the face region.  Upon extracting the location of the face region, the user face detector 181 may extract features of the face from the face region.  A method of extracting the features of the face from the face region may be a Gabor filter method or a LBP method. [0700] The user face detector 181 may determine the face region extracted from the input image to be a face region of the user when similarity between the extracted features and pre-registered features of the faces of the user is within a pre-set range. [0701] Upon determining the face region of the user, the face image obtaining condition determiner 182 may determine whether the input image satisfies a pre-set face image obtaining condition.--, in [0699]-[0701]).

Re Claim 4, Kim’192 as modified by Kim’996 and Perna further disclose wherein the obtaining of the rotational angle of the electronic apparatus comprises obtaining the rotational angle of the electronic apparatus based on a sensing value acquired through at least one of an acceleration sensor, a geomagnetic sensor and a gyro sensor included in the electronic apparatus (see Kim’192: e.g., -- a sensing unit configured to sense a posture of the main body, and a controller configured to capture the image, in response to the main body being tilted by a preset tilt, in a state where an iris-related image is output in the image.--, in [0021]-[0022], --the sensing unit 140 may include at least one of a proximity sensor 141, an illumination sensor 142, a touch sensor, an acceleration sensor, a magnetic sensor, a G-sensor, a gyroscope sensor, a motion sensor,…etc., --, in [0063]; and, -- the controller 180 may determine a tilted degree (tilt) of the main body based on an angle between a virtual line 11 corresponding to the gravitational direction and a virtual line 12 corresponding to the lengthwise direction of the main body.  For example, assuming that the angle between 11 and 12 is .theta., the controller 180 may capture the image 300, in response to the main body being tilted to correspond to a preset tilt (i.e., when an angle between 11 and 12 is .theta.), in a state where the iris-related image 310b is output in the image 300 received through the camera 121.--, in [0284]).


Re Claim 6, Kim’192 as modified by Kim’996 and Perna further disclose based on the difference between the tilted angle and the rotational angle exceeding a predetermined threshold value, shifting one of iris codes respectively corresponding to a left eye and a right eye in the face image, and authenticating the user by using the shifted iris code and the pre-registered iris code (see Kim’192: e.g., Fig. 11,and, -- capture (store or acquire) different iris-related images 610a, 610b, 610c, and 610d.  In addition, the controller 180 may generate iris-related information (e.g., an iris code) for each of the different iris-related images 610a, 610b, 610c, and 610d, and use the iris-related information upon scanning the iris later.--, in [0231]; -- improve the authentication rate by storing a plurality of different iris-related information (e.g., iris-related images, iris codes, etc.) which are objects to be compared upon performing iris recognition, and executing the iris recognition (or user authentication) using an iris-related image received in an iris recognition step and the prestored plurality of different iris-related information.--, in [0265]-[0266], and [0277]).

Re Claim 7, Kim’192 as modified by Kim’996 and Perna further disclose identifying an output mode of a display screen based on at least one of the tilted angle and the rotational angle in accordance with an operation mode set by the user based on the user being authenticated (see Kim’192: e.g., --FIG. 9, in the state where the iris-related image is output in the image, the image is captured based on a main body being tilted by a preset tilt (or tilt angle). [0275] Specifically, in order to capture a plurality of iris-related images, the controller 180 may capture the image 300, in response to the main body 100 of the mobile terminal being tilted by a preset tilt, in the state where the iris-related image 310 is output in the image 300. [0276] Here, the iris-related image may include an image corresponding to the user's eye, an image corresponding to the iris included in the user's eye (or an iris image), and the like….[0278] The capturing of the image may be performed a preset number of times.  Specifically, the controller 180 may capture an image every time when the main body is tilted so as to correspond to different tilts (preset tilts), and the number of the preset tilts may correspond to the preset number of times.  The preset tilts may be set by a user.--, in [0274]-[0278], and, --when the main body is tilted by an external force, the controller 180 may determine through the sensing unit 140 how much the main body 100 is tilted. [0282] As illustrated in a first drawing of FIG. 10, an image 300 received through the camera 121 may be output in a partial area R of a display area A of the display unit 151.--, in [0281]-[0282]; similarly also see: Kim’996: e.g., --when the captured image satisfies the pre-set face image obtaining condition, a message inquiring the user whether to use the captured image as a face image for a health examination may be output, and the captured image may be used as the face image based on user's selection. … The certain mode may be, for example, at least one of a face authentication mode for unlocking the device 100 via face authentication, a selfie mode, or a person photographing mode. --, in [0691]-[0692]).

	Re Claim 10, Kim’192 as modified by Kim’996 and Perna further disclose wherein the identifying comprises:
based on the operation mode being a mode for identifying an output mode of the display screen based on the rotational angle, and the rotational angle being equal to or smaller than a pre-determined threshold angle, identifying an output mode of the display screen as a first output mode (see Kim’192: e.g., -- change at least one of an output size and an output angle of the guide image, in response to the image being captured, so that different iris-related images are captured. [0033] A method for controlling a mobile terminal in accordance with another embodiment of the present invention may include outputting an image received through a camera on a display unit, and capturing the image, in response to a main body being tilted by a preset tilt, in a state where an iris-related image is output in the image.--, in [0032]-[0033]; and, -- the controller 180 may output the image 800 in an area R8b different from an area R8a, instead of capturing the image 800.  In this case, as the output position of the image 800 changes, the user moves the terminal or performs an operation of changing a posture.--, in [0259], and, -- when the tilt is 45.degree.  to the left, the icon 664 may be displayed at a position corresponding to 45.degree.  to the right, as illustrated in a first drawing of FIG. 11B.  This is because the second graphic object 662 is output by being rotated to the right when the main body 100 is tilted to the left. [0316] Here, capturing the image in response to the main body 100 being tilted to correspond to a preset tilt while the iris-related image is output in the image 600 may be understood as capturing the image 600 in response to the second graphic object 662 being rotated by the tilting of the main body 100 so as to point at the icon 664.--, in [0315]-[0322]), and
based on the rotational angle exceeding the pre-determined threshold angle, identifying an output mode of the display screen as a second output mode (see Kim’192: e.g., -- change at least one of an output size and an output angle of the guide image, in response to the image being captured, so that different iris-related images are captured. [0033] A method for controlling a mobile terminal in accordance with another embodiment of the present invention may include outputting an image received through a camera on a display unit, and capturing the image, in response to a main body being tilted by a preset tilt, in a state where an iris-related image is output in the image.--, in [0032]-[0033]; and, -- the controller 180 may output the image 800 in an area R8b different from an area R8a, instead of capturing the image 800.  In this case, as the output position of the image 800 changes, the user moves the terminal or performs an operation of changing a posture.--, in [0259], and, -- when the tilt is 45.degree.  to the left, the icon 664 may be displayed at a position corresponding to 45.degree.  to the right, as illustrated in a first drawing of FIG. 11B.  This is because the second graphic object 662 is output by being rotated to the right when the main body 100 is tilted to the left. [0316] Here, capturing the image in response to the main body 100 being tilted to correspond to a preset tilt while the iris-related image is output in the image 600 may be understood as capturing the image 600 in response to the second graphic object 662 being rotated by the tilting of the main body 100 so as to point at the icon 664.--, in [0315]-[0322]).

Re Claims 11-14, 16-17, and 20, claims 11-14, 16-17, and 20 are the corresponding apparatus claims to claims 1-4, 6-7, and 10 respectively, thus claims 11-14, 16-17, and 20 are rejected for the similar reasons as for the rejections of claims 1-4, 6-7, and 10 respectively. Furthermore, Kim’192 as modified by Kim’996 and Perna further disclose electronic apparatus, comprising: a camera; a sensor configured to detect a motion of the electronic apparatus; and a processor configured to perform the method (see Kim’192: e.g., -- a sensing unit configured to sense a posture of the main body, and a controller configured to capture the image, in response to the main body being tilted by a preset tilt, in a state where an iris-related image is output in the image.--, in [0021]-[0022]; and, --the sensed wearable device is a device which is authenticated--, in [0079])

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’192 as modified by Kim’996 and Perna, and further in view of Borenstein (US 20170256073 A1). 
	Re Claim 8, Kim’192 as modified by Kim’996 and Perna further disclose based on the operation mode being a mode for identifying an output mode of the display screen based on the tilted angle and the rotational angle, and the difference between the tilted angle and the rotational angle being smaller than a pre-determined threshold value, identifying an output mode of the display screen as a first output mode (see Kim’192: e.g., -- change at least one of an output size and an output angle of the guide image, in response to the image being captured, so that different iris-related images are captured. [0033] A method for controlling a mobile terminal in accordance with another embodiment of the present invention may include outputting an image received through a camera on a display unit, and capturing the image, in response to a main body being tilted by a preset tilt, in a state where an iris-related image is output in the image.--, in [0032]-[0033]; and, -- the controller 180 may output the image 800 in an area R8b different from an area R8a, instead of capturing the image 800.  In this case, 
as the output position of the image 800 changes, the user moves the terminal or performs an operation of changing a posture.--, in [0259], and, -- when the tilt is 45.degree.  to the left, the icon 664 may be displayed at a position corresponding to 45.degree.  to the right, as illustrated in a first drawing of FIG. 11B.  This is because the second graphic object 662 is output by being rotated to the right when the main body 100 is tilted to the left. [0316] Here, capturing the image in response to the main body 100 being tilted to correspond to a preset tilt while the iris-related image is output in the image 600 may be understood as capturing the image 600 in response to the second graphic object 662 being rotated by the tilting of the main body 100 so as to point at the icon 664.--, in [0315]-[0322] {herein “preset tilt” is a threshold}),
	Kim’192 as modified by Kim’996 and Perna however do not explicitly disclose based on the rotational angle exceeding a pre-determined threshold angle, and the difference between the tilted angle and the rotational angle being equal to or greater than the pre-determined threshold value, identifying an output mode of the display screen as a second output mode,
	Borenstein teaches based on the rotational angle exceeding a pre-determined threshold angle, and the difference between the tilted angle and the rotational angle being equal to or greater than the pre-determined threshold value, identifying an output mode of the display screen as a second output mode (see Borenstein: e.g., --The image data of the live camera view can be analyzed to detect that a location of a representation of the user's eyes align with the alignment element 332 within a threshold deviation,--, in [0034], and, --In the situation where the device determines that the feature is not aligned with the alignment element within a threshold deviation, the device can continue to track 414 the relative position of the feature of the user.  In this situation, one or more visual or other like indicators or alerts (e.g., sound, haptic, etc.) can be used to further assist the user in aligning their eyes with the alignment element…. a graphical element such as an arrow or other element indicating a direction of movement needed to align the use's eyes with the alignment element. --, in [0039]);
Kim’192 (as modified by Kim’996 and Perna) and Borenstein are combinable as they are in the same field of endeavor: adjust camera position/rotation relative to target objects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim’192’ (as modified by Kim’996 and Perna)’s method using Borenstein teachings by including based on the rotational angle exceeding a pre-determined threshold angle, and the difference between the tilted angle and the rotational angle being equal to or greater than the pre-determined threshold value, identifying an output mode of the display screen as a second output mode to Kim’192’s output of iris/facial images in order to detect movement (e.g., rotational movement, angular displacement, tilt, position, orientation, motion along a non-linear path, etc.) of the device and to display and to determine a direction  in which the device is determined to be pointing (e.g., with respect to a primary axis or other such aspect) (see Borentstein: e.g. in [0039], [0049], and [0066]).

Re Claim 9, Kim’192 as modified by Kim’996, Perna and Borenstein further disclose wherein the identifying comprises:
based on the operation mode being a mode for identifying an output mode of the display screen based on the tilted angle and the rotational angle, and the difference between the tilted angle and the rotational angle being smaller than a pre-determined threshold value, identifying an output mode of the display screen as a first output mode (see Kim’192: e.g., -- change at least one of an output size and an output angle of the guide image, in response to the image being captured, so that different iris-related images are captured. [0033] A method for controlling a mobile terminal in accordance with another embodiment of the present invention may include outputting an image received through a camera on a display unit, and capturing the image, in response to a main body being tilted by a preset tilt, in a state where an iris-related image is output in the image.--, in [0032]-[0033]; and, -- the controller 180 may output the image 800 in an area R8b different from an area R8a, instead of capturing the image 800.  In this case, as the output position of the image 800 changes, the user moves the terminal or performs an operation of changing a posture.--, in [0259], and, -- when the tilt is 45.degree.  to the left, the icon 664 may be displayed at a position corresponding to 45.degree.  to the right, as illustrated in a first drawing of FIG. 11B.  This is because the second graphic object 662 is output by being rotated to the right when the main body 100 is tilted to the left. [0316] Here, capturing the image in response to the main body 100 being tilted to correspond to a preset tilt while the iris-related image is output in the image 600 may be understood as capturing the image 600 in response to the second graphic object 662 being rotated by the tilting of the main body 100 so as to point at the icon 664.--, in [0315]-[0322]), and
based on the rotational angle being equal to or smaller than a pre-determined threshold angle, and the difference between the tilted angle and the rotational angle being equal to or greater than the pre-determined threshold value, identifying an output mode of the display screen as a second output mode (see Kim’192: e.g., -- change at least one of an output size and an output angle of the guide image, in response to the image being captured, so that different iris-related images are captured. [0033] A method for controlling a mobile terminal in accordance with another embodiment of the present invention may include outputting an image received through a camera on a display unit, and capturing the image, in response to a main body being tilted by a preset tilt, in a state where an iris-related image is output in the image.--, in [0032]-[0033]; and, -- the controller 180 may output the image 800 in an area R8b different from an area R8a, instead of capturing the image 800.  In this case, as the output position of the image 800 changes, the user moves the terminal or performs an operation of changing a posture.--, in [0259], and, -- when the tilt is 45.degree.  to the left, the icon 664 may be displayed at a position corresponding to 45.degree.  to the right, as illustrated in a first drawing of FIG. 11B.  This is because the second graphic object 662 is output by being rotated to the right when the main body 100 is tilted to the left. [0316] Here, capturing the image in response to the main body 100 being tilted to correspond to a preset tilt while the iris-related image is output in the image 600 may be understood as capturing the image 600 in response to the second graphic object 662 being rotated by the tilting of the main body 100 so as to point at the icon 664.--, in [0315]-[0322]).

	Re Claims 18-19, claims 18-19 are the corresponding apparatus claims to claims 8-9 respectively, thus claims 18-19 are rejected for the similar reasons as for the rejections of claims 8-9 respectively. Furthermore, Kim’192 as modified by Kim’996 and Borenstein further disclose electronic apparatus, comprising: a camera; a sensor configured to detect a motion of the electronic apparatus; and a processor configured to perform the method (see Kim’192: e.g., -- a sensing unit configured to sense a posture of the main body, and a controller configured to capture the image, in response to the main body being tilted by a preset tilt, in a state where an iris-related image is output in the image.--, in [0021]-[0022]; and, --the sensed wearable device is a device which is authenticated--, in [0079])






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hamaz (US 20070036397 A1) discloses --3) once orientation is detected, identifying the nominal angles with the least likelihood of distortions (i.e., occluded or deformed due to orientation) by, for example, estimating the ellipse parameters from nominal angles, and computing a calibration factor; 4) using a rotated ellipse detection technique that uses overlapping variable circles to detect the iris borders modeled as elliptic or irregular shapes rather than circles, and/or using a least square fitting to estimate the elliptic parameters and orientation--, in [0025]; also see: -- estimating the orientation in space of the face surface from an imaging angle may be based upon the fact that some of these orientation angles are provided by the face recognition tool.  One may derive an accurate model of the captured image and its respective projection in the imaging plane…. may cluster out the areas where iris 13 is completely covered with eyelashes 18 or eyelids 17 and 18 using the mixture modeling technique step 36.  There may be inputs from steps 36, 37 and 38 for an encoding step 39, where the map of the iris 13 may be converted into a numeric bitwise code. --, in [0079]-[0082], [0127].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667